DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–2, 6–7, 9–14, and 18–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Regarding independent claims 1 and 18, Applicant has not taught or disclosed an embodiment of the invention in which “the frame and the encapsulant include different materials from each other.” While ¶ [0059] of the Specification recites various possible materials for the frame, and ¶ [0070] recites various possible materials for the encapsulant, nowhere does the disclosure as filed state that these two materials are “different from each other.” In fact, the two lists of materials appear to be mostly identical; the only difference Examiner can notice is that ¶ [0070] states that “[a]lternatively, a photo imageable dielectric (PID) resin may also be used.” It is unclear whether this means that the PID resin is in addition to, or in place of, the preceding list of materials. And in any event, this passage does not state that the materials for the frame and encapsulate should be different from one another. “Adequate written description means that, in the specification, the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.’ Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563–64 (Fed. Cir. 1991). When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence.” Hyatt v. Dudas, 492 F.3d 1365, 1370 (Fed. Cir. 2007). Moreover, it is irrelevant that the claimed difference in materials might be obvious from the recitations in ¶¶ [0059] and [0070], since a description that renders the claimed invention obvious is insufficient. “[W]hile the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Claims 2, 6–7, 9–14, and 19–20, which depend from independent claims 1 and 18, are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–2, 6–7, 9–14, and 18–20are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 18, the limitations “wherein the frame and the encapsulant include different materials from each other” render the claims indefinite, because it is unclear and confusing what the metes and bounds of “different materials from each other” is, given the lack of teaching in the disclosure as filed. The only teachings in the Specification that Examiner can find with respect to this limitation are in ¶¶ [0059] and [0070], which discuss the list of materials for the frame and encapsulant. Neither of these paragraphs even state that the materials of the frame and encapsulant are “different from each other,” much less how they might be “different from each other.” For purposes of examination, Examiner is reading this limitation according to its broadest reasonable interpretation, that is, as if ANY amount of difference in materials is sufficient, even if at the atomic level, or due to impurities.
Further regarding claim 18, the limitations “a connection terminal” in lines 16–17 and “an upper connection terminal” in line 19 collectively render the claim indefinite, because it is unclear and confusing whether these distinct terms refer to distinct structures, or are two distinct terms given to describe the same structure. Pursuant to Applicant’s disclosure at, for example, Fig. 12 and ¶¶ [0051] and [0088], there appear to be only one plurality of “upper connection terminal 265”. It is unclear and confusing whether Applicant is referring to one of these terminals, or multiple of these terminals, with these claim terms. For purposes of examination, Examiner is reading these limitations as referring to two separate upper connection terminals 265.
Claims 2, 6–7, 9–14, and 19–20, which depend from independent claims 1 and 18, are likewise rejected.
Further regarding claims 6 and 7, the limitation “wherein the terminal portion extends along and contacts a side surface of the semiconductor chip” in lines 1 and 4 of claim 6 renders the claim indefinite, because it is unclear and confusing what it means for the terminal portion to “contact a side surface of the semiconductor chip”, as required by claim 6, when claim 7, which depends from claim 7, requires “an insulating layer interposed between the side surface of the semiconductor chip and the terminal portion”. For purposes of examination, Examiner is reading the limitation “the terminal portion . . . contacts a side surface of the semiconductor chip” of claim 6 according to its broadest reasonable interpretation, that the contact can be indirect, i.e., through an insulating layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (U.S. Pub. No. 2016/0334845), in view of Chen et al. (U.S. Pub. No. 2018/0151530) and Baloglu et al. (U.S. Pub. No. 2019/0189599).
Regarding claim 1, Mittal et al. teaches a semiconductor package, comprising: a frame (Fig. 5, 224, ¶ [0038]) having a through-hole (Fig. 5); a semiconductor chip (Fig. 5, 222, ¶ [0038]) disposed in the through-hole of the frame, and having an active surface (Fig. 5, bottom surface) on which a connection pad (Fig. 5, not illustrated or discussed directly, but there is inherently a connection pad coupled to solder 225, ¶ [0041]) is disposed and an inactive surface (Fig. 5, top surface) opposite to the active surface; a thermoelectric device (Fig. 5, 210, ¶ [0038]) disposed on the inactive surface of the semiconductor chip (Fig. 5), and including a semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]) and an electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) connected to the semiconductor layer; and a first connection structure (Fig. 5, 226/227, ¶ [0039]) disposed on the active surface of the semiconductor chip, and including a first redistribution layer (Fig. 5, ¶ [0039], arbitrarily selecting the top interconnect layer as the “first redistribution layer”) electrically connected to the connection pad of the semiconductor chip (Fig. 5, electrically connected through solder 225), the electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) of the thermoelectric device (Fig. 15, 210, ¶ [0038]) includes a terminal portion protruding outwardly from the thermoelectric device (e.g., Fig. 15, noting that Mittal et al. teaches this as an obvious modification of the package taught in Fig. 5 and discussed above).
Mittal et al. fails to teach explicitly the thermoelectric device disposed in the through-hole of the frame, an encapsulant sealing at least portions of the semiconductor chip and the thermoelectric device; wherein the frame and the encapsulant include different materials from each other, an upper surface of the thermoelectric device is covered with the encapsulant, and the terminal portion is physically connected to a wiring layer of the frame. 
Regarding the limitations the thermoelectric device disposed in the through-hole of the frame and an encapsulant sealing at least portions of the semiconductor chip and the thermoelectric device, these limitations are ultimately directed to two size-related variables: (1) the thickness of the semiconductor chip and thermoelectric device; and (2) the relative thicknesses of the “frame” and “encapsulant”. With respect to the thickness of the semiconductor chip and/or thermoelectric device, Chen et al. teaches that the thickness of the semiconductor chip (e.g., Fig. 11, 114, ¶ [0021]) can vary, depending on the type of semiconductor chip used. Further, Chen et al. teaches that the frame and/or encapsulant (e.g., Fig. 11, 130, ¶ [0026]) can encapsulate at least portions of the semiconductor chip and any items disposed directly over it, such as a thermoelectric device. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the semiconductor chip of Mittal et al. thinner, if the type of semiconductor chip being used called for it, and once this is done, to have the frame and/or encapsulant encapsulate at least portions of the semiconductor chip and the thermoelectric device, as shown by Chen et al. With respect to the relative thicknesses of the “frame” and the “encapsulant”, Examiner notes that while Applicant has illustrated these as separate structures in the Drawings, and described them as separate structures in the Specification, these two “structures” are made of the same materials (see  ¶¶ [0059] & [0070]). Consequently, in the final, completed package, they are indistinguishable from a solid block of material. As a result, Examiner is free to arbitrarily segregate structure 224 of Mittal et al., as modified by Chen et al., into a “frame” and an “encapsulant” to meet the limitations an encapsulant sealing at least portions of the semiconductor chip and the thermoelectric device.
Regarding the limitation wherein the frame and the encapsulant include different materials from each other, as discussed above with regard to the rejection under 35 USC 112(b), Examiner is reading this limitation according to its broadest reasonable interpretation, which means that any small difference between the materials, even at the atomic level, is sufficient to teach this limitation. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the frame and encapsulant, as designated by Examiner above, would be slightly different from each other, due to introduction of impurities during processing, for example.
Regarding the limitation an upper surface of the thermoelectric device is covered with the encapsulant, Baloglu et al. teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to cover an upper surface of a heat-transfer structure (e.g., Fig. 2F, 170, ¶ [0058]) with encapsulant (e.g., Fig. 2F, 160, ¶ [0058]), in order to protect the heat-transfer structure (¶ [0058], protecting the semiconductor die, and by extension, the heat-transfer structure). Accordingly, it would have further been obvious to one having ordinary skill in the art before the effective filing date of the invention to cover an upper surface of the thermoelectric device with the encapsulant of Mittal et al. and Chen et al., in order to protect the thermoelectric device.
Finally, regarding the limitation that the terminal portion be physically connected to a wiring layer of the frame, Mittal et al. teaches that the electrode layer of the thermoelectric device can be electrically connected in any number of ways (see, e.g., Figs. 13-15 and related text). Each of these claimed electrical connections can be made, or not made, based entirely on the desired overall application for the semiconductor package. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electrically connect the terminal portion to a wiring layer of the frame, based entirely on the desired overall application for the semiconductor package. Once this modification is made, illustrated for example in Fig. 15, the terminal portion would be physically connected to a wiring layer of the frame, through the intervening metal structures.
Regarding claim 2, Mittal et al. fails to teach explicitly a semiconductor package further comprising: a second connection structure disposed on the frame (Fig. 5, 224, ¶ [0038], and including a second redistribution layer electrically connected to the connection pad (Fig. 5, not illustrated or discussed directly, but there is inherently a connection pad coupled to solder 225, ¶ [0041]) of the semiconductor chip (Fig. 5, 222, ¶ [0038]) and the electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) of the thermoelectric device (Fig. 5, 210, ¶ [0038]). Chen et al. teaches a semiconductor package having a second connection structure (Fig. 11, 110, ¶ [0019]) disposed on a frame (Fig. 11, 130, ¶ [0026]) and including a second distribution layer (Fig. 11, 110, ¶ [0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add the second connection structure of Chen et al. to the semiconductor package of Mittal et al., if, for example, one needed to fan-in the interconnections from a low to high density connection. This would ultimately be a design choice, if, for example, the second device (Fig. 5, 204, ¶ [0037]) required a higher density connection than the low-density connections surrounding the semiconductor die 222. 
Regarding the limitation that the second redistribution layer be electrically connected to the connection pad of the semiconductor chip and the electrode layer of the thermoelectric device, Mittal et al. teaches that the electrode layer of the thermoelectric device can be electrically connected in any number of ways (see, e.g., Figs. 13-15 and related text), and one having ordinary skill in the art before the effective filing date of the invention would have known that the second redistribution layer could be electrically connected to the connection pad of the semiconductor chip, in order for the semiconductor chip to interact electrically with the second semiconductor chip 222. Each of these claimed electrical connections can be made, or not made, based entirely on the nature of the first and second semiconductor chips, and the desired overall application for the semiconductor package. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electrically connect the second redistribution layer (once added) to the connection pad of the semiconductor chip and the electrode layer of the thermoelectric device, based entirely on the nature of the first and second semiconductor chips, and the desired overall application for the semiconductor package.
Regarding claim 6, Mittal et al. teaches a semiconductor package wherein the terminal portion (e.g., Fig. 15, noting that Mittal et al. teaches this as an obvious modification of the package taught in Fig. 5 and discussed above) extends along and contacts (per above, the contact need not be direct, and can be through an intervening element, such as a portion of 224) a side surface of the semiconductor chip (Fig. 15, 222, ¶ [0038]). 
Regarding claim 7, Mittal et al. teaches a semiconductor package wherein an insulating layer (Fig. 15, relevant portion of 224, ¶ [0038]) is interposed between the side surface of the semiconductor chip (Fig. 15, 222, ¶ [0038]) and the terminal portion (Fig. 15). 
Regarding claim 9, Mittal et al. teaches a semiconductor package wherein the semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]) of the thermoelectric device (Fig. 5, 210, ¶ [0038]) is disposed to overlap the semiconductor chip (Fig. 5, 222, ¶ [0038]) in a plan view perpendicular to a stacking direction (Fig. 5, though this is a cross-sectional view, it can be seen that the claimed overlap is taught in a plan view).
Regarding claim 10, the combination of Mittal et al. and Chen et al. teaches a semiconductor package wherein an upper surface of the thermoelectric device (Fig. 5, 210, ¶ [0038]) is located at a level higher than a level of an upper surface of the frame (Fig. 5, 224, ¶ [0038]) in a stacking direction (Fig. 5, see above discussion with claim 1 regarding arbitrary segregation of 224 into a “frame” and an “encapsulant”; Examiner can do so here in order to teach this limitation).
Regarding claim 11, Mittal et al. teaches a semiconductor package wherein, in the thermoelectric device (Fig. 5, 210, ¶ [0038]), the electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) is disposed in each of upper and lower surfaces of the semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]), and the thermoelectric device further includes a heat conductive layer (e.g., Fig. 2, 270/272, ¶¶ [0038] & [0046]) disposed in each of upper and lower surfaces of the electrode layer.
Regarding claim 12, Mittal et al. teaches a semiconductor package wherein the semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]) of the thermoelectric device (Fig. 5, 210, ¶ [0038]) is provided as a plurality of semiconductor layers spaced apart from each other and arranged in grid form (e.g., Fig. 8 and related text).
Regarding claim 13, Mittal et al. teaches a semiconductor package further comprising: an adhesive layer (e.g., Fig. 2, 270, ¶ [0038]) disposed between the thermoelectric device (Fig. 5, 210, ¶ [0038]) and the semiconductor chip (Fig. 5, 222, ¶ [0038]).
Regarding claim 14, Mittal et al. fails to teach a semiconductor package further comprising: a passive component attached to a lower surface of the first connection structure (Fig. 5, 226/227, ¶ [0039]). Chen et al. teaches a semiconductor package having a passive component (Fig. 11, 140, ¶ [0034]) attached to a lower surface of the first connection structure (Fig. 11, 132, ¶ [0027]). Chen et al. teaches that one can create smaller semiconductor packages having a smaller footprint on a printed circuit board by attaching a passive component to a lower surface of the first connection structure (¶ [0002]). It would have been obvious to one having ordinary skill in the art to attach a passive component to a lower surface of the first connection structure of Mittal et al., as taught by Chen et al., in order to create a smaller semiconductor package having a smaller footprint on a printed circuit board.
Claims 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (U.S. Pub. No. 2016/0334845), in view of Chen et al. (U.S. Pub. No. 2018/0151530).
Regarding claim 18, Mittal et al. teaches a semiconductor package, comprising: a first semiconductor package (Fig. 5, 502, ¶ [0052]) including: a frame (Fig. 5, 224, ¶ [0038]) having a through-hole (Fig. 5); a first semiconductor chip (Fig. 5, 222, ¶ [0038]) disposed in the through-hole of the frame, and having an active surface (Fig. 5, bottom surface) on which a connection pad (Fig. 5, not illustrated or discussed directly, but there is inherently a connection pad coupled to solder 225, ¶ [0041]) is disposed and an inactive surface (Fig. 5, top surface) opposite to the active surface; a thermoelectric device (Fig. 5, 210, ¶ [0038]) disposed on the inactive surface of the first semiconductor chip (Fig. 5); a first connection structure (Fig. 5, 226/227, ¶ [0039]) including a first redistribution layer (Fig. 5, ¶ [0039], arbitrarily selecting the top interconnect layer as the “first redistribution layer”) disposed on the active surface of the first semiconductor chip and electrically connected to the connection pad of the first semiconductor chip (Fig. 5, electrically connected through solder 225); and a second semiconductor package (Fig. 5, 204, ¶ [0037]) disposed on the first semiconductor package, and including a wiring substrate (Fig. 5, 240, ¶ [0044]), at least one second semiconductor chip (Fig. 5, 242, ¶ [0044]) disposed on the wiring substrate, a second encapsulant (Fig. 5, 244, ¶ [0044]) sealing at least a portion of the at least one second semiconductor chip.
Mittal et al. fails to teach explicitly the thermoelectric device disposed in the through-hole of the frame; a first encapsulant sealing at least a portion of the semiconductor chip; a second connection structure disposed on the frame and including a second redistribution layer electrically connected to the connection pad of the first semiconductor chip; the wiring substrate electrically connected to the second connection structure through a connection terminal; an upper connection terminal interposed between the wiring substrate and the second connection structure; wherein the frame and the encapsulant include different materials from each other, wherein an upper surface of the thermoelectric device is located at a level lower than a level of a lower surface of the upper connection terminal. 
Regarding the thermoelectric device disposed in the through-hole of the frame and a first encapsulant sealing at least a portion of the first semiconductor chip. However, these limitations are ultimately directed to two size-related variables: (1) the thickness of the semiconductor chip/thermoelectric device; and (2) the relative thicknesses of the “frame” and “encapsulant”. With respect to the thickness of the semiconductor chip and/or thermoelectric device, Chen et al. teaches that the thickness of the semiconductor chip (e.g., Fig. 11, 114, ¶ [0021]) can vary, depending on the type of semiconductor chip used. Further, Chen et al. teaches that the frame and/or encapsulant (e.g., Fig. 11, 130, ¶ [0026]) can encapsulate at least portions of the semiconductor chip and any items disposed directly over it. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the semiconductor chip of Mittal et al. thinner, if the type of semiconductor chip being used called for it, and once this is done, to have the frame and/or encapsulant encapsulate at least portions of the semiconductor chip and the thermoelectric device, as shown by Chen et al. With respect to the relative thicknesses of the “frame” and the “encapsulant”, Examiner notes that while Applicant has illustrated these as separate structures in the Drawings, and described them as separate structures in the Specification, these two “structures” are made of the same material (see  ¶¶ [0059] & [0070]). Consequently, in the final, completed package, they are indistinguishable from a solid block of material. As a result, Examiner is free to arbitrarily segregate structure 224 of Mittal et al., as modified by Chen et al., into a “frame” and an “encapsulant” to meet the limitations the thermoelectric device disposed in the through-hole of the frame and a first encapsulant sealing at least a portion of the semiconductor chip.
Regarding a second connection structure disposed on the frame (Fig. 5, 224, ¶ [0038]) and including a second redistribution layer electrically connected to the connection pad (Fig. 5, not illustrated or discussed directly, but there is inherently a connection pad coupled to solder 225, ¶ [0041]) of the first semiconductor chip (Fig. 5, 222, ¶ [0038]), wherein the wiring substrate is electrically connected to the second connection structure through a connection terminal (Mittal et al. Fig. 5, 520, ¶ [0054]). Chen et al. teaches a semiconductor package having a second connection structure (Fig. 11, 110, ¶ [0019]) disposed on a frame (Fig. 11, 130, ¶ [0026]) and including a second distribution layer (Fig. 11, 110, ¶ [0019]) with a wiring substrate (Fig. 11, 302, ¶ [0046]) electrically connected to the second connection structure through a connection terminal (Fig. 11, 314, ¶ [0049]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add the second connection structure of Chen et al. to the semiconductor package of Mittal et al., if, for example, one needed to fan-in or fan-out the interconnections from a low to high density connection. This would ultimately be a design choice, if, for example, the second device (Mittal et al. Fig. 5, 204, ¶ [0037]) required a higher density connection than the low-density connections surrounding the semiconductor die 222. Regarding the limitation that the second redistribution layer be electrically connected to the connection pad of the first semiconductor chip, one having ordinary skill in the art before the effective filing date of the invention would have known that the second redistribution layer of Chen et al. and Mittal et al. could be electrically connected to the connection pad of the first semiconductor chip, in order for the first semiconductor chip to interact electrically with the second semiconductor chip. Each of these claimed electrical connections can be made, or not made, based entirely on the nature of the first and second semiconductor chips, and the desired overall application for the semiconductor package. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electrically connect the second redistribution layer (once added) to the connection pad of the semiconductor chip and the electrode layer of the thermoelectric device, based entirely on the nature of the first and second semiconductor chips, and the desired overall application for the semiconductor package. 
Regarding an upper connection terminal interposed between the wiring substrate and the second connection structure and wherein an upper surface of the thermoelectric device is located at a level lower than a level of a lower surface of the upper connection terminal, these limitations are also taught once the device of Mittal et al. is modified as shown in Chen et al., discussed above. That is, there would be an upper connection terminal (Mittal et al. Fig. 5, 520, ¶ [0054]; Chen et al. Fig. 11, 314, ¶ [0049]) interposed between the wiring substrate (Mittal et al. Fig. 5, 240, ¶ [0044]; Chen et al. Fig. 11, 302, ¶ [0046]) and the second connection structure (Chen et al. Fig. 11, 110, ¶ [0019]), and an upper surface of the thermoelectric device (Mittal et al. Fig. 5, 210, ¶ [0038]) is located at a level lower than a level of a lower surface of the upper connection terminal (once the device of Mittal et al. is modified as shown in Chen et al., the second connection structure would completely cover the thermoelectric device, and the upper connection terminal would be on top of the second connection structure, thus positioning the second connection structure between the thermoelectric device and the upper connection terminal).
Regarding the limitation wherein the frame and the encapsulant include different materials from each other, as discussed above with regard to the rejection under 35 USC 112(b), Examiner is reading this limitation according to its broadest reasonable interpretation, which means that any small difference between the materials, even at the atomic level, is sufficient to teach this limitation. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the frame and encapsulant, as designated by Examiner above, would be slightly different from each other, due to introduction of impurities during processing, for example.
Regarding claim 19, Mittal et al. teaches a semiconductor package wherein the thermoelectric device (Fig. 5, 210, ¶ [0038]) includes a semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]) and an electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) connected to the semiconductor layer.
The combination of Mittal et al. and Chen et al. fail to teach explicitly that the second redistribution layer is electrically connected to the electrode layer. However, Mittal et al. teaches that the electrode layer of the thermoelectric device can be electrically connected in any number of ways (see, e.g., Figs. 13-15 and related text). Each of these claimed electrical connections can be made, or not made, based entirely on the nature of the desired overall application for the semiconductor package. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electrically connect the second redistribution layer (once added) to the the electrode layer of the thermoelectric device, based entirely on the desired overall application for the semiconductor package.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (U.S. Pub. No. 2016/0334845) and Chen et al. (U.S. Pub. No. 2018/0151530), as applied to claim 18, above, further in view of Hyun et al. (U.S. Pub. No. 2015/0062824).
Regarding claim 20, Mittal et al. and Chen et al. fail to teach a semiconductor package wherein the at least one second semiconductor chip (Fig. 5, 242, ¶ [0044]) is electrically connected to the wiring substrate (Fig. 5, 240, ¶ [0044]) by a wire. Instead, the at least one second semiconductor chip is electrically connected to the wiring substrate by solder balls (Fig. 5, 245, ¶ [0045]). Hyun et al. shows that a wire (Fig. 23, 516, ¶ [0148]) is an equivalent structure in the art. Therefore, because these two modes of connecting a semiconductor chip to a wiring substrate were art-recognized equivalents at the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute a wire for a solder ball, depending on the desired application for the package.
Response to Remarks
Applicant’s amendments to the claims, filed June 23, 2021, have been fully considered, and they are sufficient to overcome the previous rejections under 35 USC 112(b). Accordingly, these rejections have been withdrawn.
Applicant’s amendments to claim 1, and related remarks filed June 23, 2021, have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to claim 18, and related remarks filed June 23, 2021, have been fully considered, but are insufficient and unpersuasive to overcome the rejections under 35 USC 103. Applicant asserts that the combination of Mittal et al. and Chen et al. fail to teach or suggest the limitations “wherein the frame and the encapsulant include different materials from each other” and “wherein an upper surface of the thermoelectric device is located at a level lower than a level of a lower surface of the upper connection terminal.” Examiner disagrees, for the reasons outlined above. Accordingly, these rejections are maintained.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893